                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  May 31, 2019
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

BASSEY TAYLOR,                               §
TDCJ # 01952714,                             §
                                             §
         Petitioner,                         §
VS.                                          §   CIVIL ACTION NO. 3:19-0176
                                             §
LORIE DAVIS,                                 §
                                             §
         Respondent.                         §

                       MEMORANDUM OPINION AND ORDER

       Petitioner Bassey Taylor, an inmate in the Texas Department of Criminal Justice–

Correctional Institutions Division (“TDCJ”), filed a petition for habeas corpus for relief

under 28 U.S.C. § 2254 seeking relief from a state court conviction. After reviewing the

pleadings, all matters of record, and the applicable law under Rule 4 of the Rules

Governing Section 2254 Cases in the United States District Courts, the Court concludes

that this case must be dismissed for reasons set forth briefly below.

I.     BACKGROUND

       According to Taylor’s petition (Dkt. 1) and publicly available TDCJ records,

Taylor was convicted of aggravated sexual assault on September 15, 2014, in the 130th

Judicial District Court of Matagorda County, case number 14-089. See Dkt. 1; Offender

Information, available at https://offender.tdcj.texas.gov/OffenderSearch/index.jsp (last

visited May 31, 2019). He was sentenced to thirty years. Taylor did not file an appeal

(Dkt 1, at 3).




1/7
         Taylor states that on December 19, 2018, he filed an application for habeas corpus

relief in state court (Dkt. 3, at 2; see Dkt. 1, at 3-4). The Texas Court of Criminal

Appeals’ online records indicate that Taylor has filed one post-conviction writ, WR-

89,653-01.     See Texas Court of Criminal Appeals Case Information, available at

http://search.txcourts.gov/Case.aspx?cn=WR-89,653-01&coa=coscca (last visited May

31, 2019).     The Court of Criminal Appeals received his writ on March 18, 2019 and

dismissed the writ on March 27, 2019 (id.). The dismissal notice states:

         The Court has dismissed your application for writ of habeas corpus without
         written order for non-compliance with Texas Rules of Appellate Procedure
         73.1. Specifically, applicant has not completed a proper verification of the
         prescribed form.

(Id.).

         On May 23, 2019, the Court docketed Taylor’s federal petition (Dkt. 1), which is

dated April 20, 2019. Taylor’s federal petition claims that his rights to due process and

to effective assistance of trial counsel were violated. He claims that he was coerced into

an involuntary guilty plea when trial counsel failed to inform him of all medical evidence

regarding the sexual assault at issue. He also claims he was denied court-appointed

counsel for state habeas proceedings, which he needs because he is blind (see Dkt. 1, Dkt.

3).

II.      EXHAUSTION OF REMEDIES

         This case is governed by the Anti-Terrorism and Effective Death Penalty Act (the

“AEDPA”), codified as amended at 28 U.S.C. § 2241 et seq. Under the AEDPA, “[a]n

application for a writ of habeas corpus on behalf of a person in custody pursuant to the



2/7
judgment of a State court shall not be granted unless it appears that . . . the applicant has

exhausted the remedies available in the courts of the State.” 28 U.S.C. § 2254(b)(1)(A).

Thus, a petitioner “must exhaust all available state remedies before he may obtain federal

habeas corpus relief.”     Sones v. Hargett, 61 F.3d 410, 414 (5th Cir. 1995).           The

exhaustion requirement “is not jurisdictional, but reflects a policy of federal-state comity

designed to give the State an initial opportunity to pass upon and correct alleged

violations of its prisoners’ federal rights.” Anderson v. Johnson, 338 F.3d 382, 386 (5th

Cir. 2003) (internal citation, quotation marks, and alteration omitted). Exceptions exist

only where there is an absence of available State corrective process or circumstances

exist that render such process ineffective to protect the rights of the applicant. See 28

U.S.C. § 2254(b)(1)(B). A reviewing court may raise a petitioner’s failure to exhaust sua

sponte. Tigner v. Cockrell, 264 F.3d 521, 526 n.3 (5th Cir. 2001).

       To exhaust his state remedies under the applicable statutory framework, a habeas

petitioner “must have fairly presented the substance of his claim to the state courts.”

Young v. Davis, 835 F.3d 520, 525 (5th Cir. 2016) (internal citation and quotation marks

omitted). A federal habeas petitioner shall not be deemed to have exhausted the remedies

available in the state courts “if he has the right under the law of the State to raise, by any

available procedure, the question presented.” 28 U.S.C. § 2254(c).

       In Texas, a criminal defendant may challenge a conviction by taking the following

paths: (1) the petitioner may file a direct appeal followed, if necessary, by a petition for

discretionary review in the Texas Court of Criminal Appeals; and/or (2) he may file a

petition for writ of habeas corpus under Article 11.07 of the Texas Code of Criminal


3/7
Procedure in the convicting court, which is transmitted to the Texas Court of Criminal

Appeals once the trial court determines whether findings are necessary. See TEX. CODE

CRIM. PROC. art. 11.07 § 3; see also Busby v. Dretke, 359 F.3d 708, 723 (5th Cir. 2004)

(“Habeas petitioners must exhaust state remedies by pursuing their claims through one

complete cycle of either state direct appeal or post-conviction collateral proceedings.”).

In this case, Taylor did not file a direct appeal.     Although he filed a state habeas

application, the Texas Court of Criminal Appeals dismissed the application for non-

compliance with Texas Rule of Appellate Procedure 73.1. A dismissal of an application,

in contrast to a denial of relief, is “unrelated to the merits of any claims.” Ex parte

Santana, 227 S.W.3d 700, 703 (Tex. Crim. App. 2007).

       In Taylor’s case, the court’s dismissal order stated that Taylor had not completed a

“proper verification” of the habeas form. Rule 73.1(a) provides that an application for

state habeas relief must be filed on the form prescribed by the court. TEX. R. APP. P.

73.1(a). In addition, Rule 73.1(g)(2) requires that an application filed by a TDCJ inmate

be “verified” by “an unsworn declaration in substantially the form required in Civil

Practices and Remedies Code chapter 132.” TEX. R. APP. P. 73.1(g)(2). In the subsection

relevant to TDCJ inmates, Chapter 132 requires that the unsworn declaration “include a

jurat in substantially the following form”:

       “My name is ___________________________ (First) (Middle) (Last), my
       date of birth is _________________, and my inmate identifying number, if
       any, is ________________. I am presently incarcerated in _____________
       (Corrections unit name) in __________________ (City) (County) (State)
       (Zip Code).
       I declare under penalty of perjury that the foregoing is true and correct.



4/7
       Executed on the _____ day of ________ (Month) (Year)

       ____________________
       Declarant”

TEX. CIV. PRAC. & REM. CODE § 132.001(e).

       Compliance with Rule 73.1 is a prerequisite to consideration of the merits of an

applicant’s claims. Broussard v. Thaler, 414 F. App’x 686, 688 (5th Cir. 2017) (citing Ex

parte Blacklock, 191 S.W.3d 718, 719 (Tex. Crim. App. 2006)). A state application is

properly filed “when its delivery and acceptance are in compliance with the applicable

laws and rules governing filings.” Id. (citing Artuz v. Bennett, 531 U.S. 4, 8 (2000)).

Courts therefore construe compliance with Rule 73.1 as “a condition to filing and not a

condition to obtaining relief.” Id. (internal quotation marks and citation omitted).

       Because Taylor’s habeas application was not “properly filed” under Rule 73.1, he

has not exhausted his state court remedies. See 28 U.S.C. § 2254(c); Castille v. Peoples,

489 U.S. 346, 351 (1989) (when a claim is presented “in a procedural context in which its

merits will not be considered,” the claim is not fairly presented for exhaustion purposes);

Mercadel v. Cain, 179 F.3d 271, 275 (5th Cir. 1999) (an “improperly filed” state habeas

petition does not satisfy the requirement to exhaust state court remedies). Taylor still can

present his claims to the Court of Criminal Appeals by re-filing his application with a

declaration in compliance with Rule 73.1 and § 132.001, as set forth above.

       Comity requires this Court to defer until the Court of Criminal Appeals has had an

opportunity to address the claims in Taylor’s federal petition. The pending federal

habeas petition must be dismissed as premature for lack of exhaustion.



5/7
III.   CERTIFICATE OF APPEALABILITY

       Habeas corpus actions under 28 U.S.C. § 2254 or § 2255 require a certificate of

appealability to proceed on appeal. 28 U.S.C. § 2253(c)(1); Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003). Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when entering a final order that

is adverse to the petitioner.

       A certificate of appealability will not issue unless the petitioner makes “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), which

requires a petitioner to demonstrate “‘that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong.’” Tennard v. Dretke,

542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Under

the controlling standard, a petitioner must show “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Miller-El, 537 U.S. at 336 (internal citation and quotation marks

omitted). Where denial of relief is based on procedural grounds, the petitioner must show

not only that “jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,” but also that they “would find it debatable

whether the district court was correct in its procedural ruling.” Slack, 529 U.S. at 484.

       A district court may deny a certificate of appealability, sua sponte, without

requiring further briefing or argument. Alexander v. Johnson, 211 F.3d 895, 898 (5th Cir.

2000). After careful review of the pleadings and the applicable law, the Court concludes


6/7
that reasonable jurists would not find its assessment of the claims debatable or wrong.

Because the petitioner does not allege facts showing that his claims could be resolved in a

different manner, a certificate of appealability will not issue in this case.

IV.    CONCLUSION

       For the reasons stated above the Court ORDERS that:

       1.     The petition (Dkt. 1) is DISMISSED without prejudice for failure of the

petitioner to exhaust all available remedies to the state’s highest court of criminal

jurisdiction as required by 28 U.S.C. § 2254.

       2.     A certificate of appealability is denied.

       The Clerk will provide a copy of this order to the parties.

       SIGNED at Galveston, Texas, this 31st day of May, 2019.


                                                ___________________________________
                                                George C. Hanks Jr.
                                                United States District Judge




7/7
